UNPUBLISHED

                                                           FILED: March 16, 2020


                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                  ___________________

                                        No. 18-6980
                                 (1:16-cv-00539-CCE-LPA)
                                   ___________________

RONNIE WALLACE LONG

               Petitioner - Appellant

v.

ERIK A. HOOKS, Secretary, NC Dep’t of Public Safety

               Respondent - Appellee

------------------------------

THOMAS ALBRIGHT, Professor and Director Vision Center Laboratory Conrad
T. Prebys Chair in Vision Research Salk Institute for Biological Studies;
VALENA ELIZABETH BEETY, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; BARBARA E. BIERER, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; C. MICHAEL BOWERS, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; ARTURO CASADEVALL, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; JESSICA GABEL CINO, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; SIMON A. COLE, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; M. BONNER DENTON, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; SHARI SEIDMAN DIAMOND, Professor and Director
Vision Center Laboratory Conrad T. Prebys Chair in Vision Research Salk
Institute for Biological Studies; RACHEL DIOSO-VILLA, Professor and Director
Vision Center Laboratory Conrad T. Prebys Chair in Vision Research Salk
Institute for Biological Studies; JULES EPSTEIN, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; DAVID L. FAIGMAN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; LISA S. FAIGMAN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; NITA FARAHANY, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; BRANDON L. GARRETT, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; BRUCE GREEN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; LISA KERN GRIFFIN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; EDWARD J. IMWINKELRIED, Professor and Director
Vision Center Laboratory Conrad T. Prebys Chair in Vision Research Salk
Institute for Biological Studies; INNOCENCE PROJECT, INC., Professor and
Director Vision Center Laboratory Conrad T. Prebys Chair in Vision Research
Salk Institute for Biological Studies; EISHA JAIN, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; DAVID KORN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; JASON KREAG, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; DANIEL S. MEDWED, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; JENNIFER L. MNOOKIN, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; JOHN MONAHAN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; ALAN B. MORRISON, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; ROBERT P. MOSTELLER, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; ERIN MURPHY, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; D. MICHAEL RISINGER, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; MICHAEL SAKS, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; NICHOLAS SCURICH, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; GEORGE SENSABAUGH, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; DAN SIMON, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; J.H. PATE SKENE, Ph. D., Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; CLIFFORD SPIEGELMAN, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; COLIN STARGER, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; HAL STERN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; WILLIAM A. TOBIN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; JAMES L. WAYMAN, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; ELLEN YAROSHEFSKY, Professor and Director Vision
Center Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies; SANDY ZABELL, Professor and Director Vision Center
Laboratory Conrad T. Prebys Chair in Vision Research Salk Institute for
Biological Studies

              Amici Supporting Appellant

                               ___________________

                                    ORDER
                               ___________________

      A majority of judges in regular active service and not disqualified having

voted in a requested poll of the court to grant the petition for rehearing en banc,

      IT IS ORDERED that rehearing en banc is granted.
      The parties shall file 16 additional paper copies of their briefs and appendices

previously filed in this case within 10 days.

      This case will be calendared for oral argument before the next available

session of court.

                                       For the Court

                                       /s/ Patricia S. Connor, Clerk